Citation Nr: 1606077	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for Grave's disease. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision received from a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

In a February 2014 rating decision, the RO increased the initial 10 percent rating assigned to 30 percent, from November 20, 2013.  

Most recently, in a May 2014 Board decision, an intermediary award of an initial 30 percent rating was granted for the earlier rating stage as well.  The issue of whether an initial rating in excess of 30 percent is warranted was remanded for additional development.  

The Board notes that an October 2012 private treatment record notes that the Veteran had been employed since March of that year.  The November 2013 VA examination report notes that the Veteran was not working due to back pain, and the October 2014 VA examination report notes that the Veteran's thyroid dysfunction had no impact on his ability to work.  As such, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, from January 1, 2014, and no earlier, Grave's disease with hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain.  

CONCLUSION OF LAW

The criteria for an initial 60 percent rating, and no higher, for Grave's disease, from January 1, 2014, and no earlier, are met.  38 USCA §§ 1155, 5107 (West 2014); 38 C F R §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's May 2014 remand.

The Veteran was provided VA medical examinations in October 2009, January 2012, November 2013, and October 2014, including pursuant to the Board's May 2014 remand.  The examination reports and opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
II. Higher Initial Rating

Laws & Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's Grave's disease has been rated as analogous to hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).  A 30 percent initial rating is currently assigned.  Pursuant to Diagnostic Code 7903, a 10 percent rating is warranted for fatigability or continuous medication required for control.  A 30 percent rating requires fatigability, constipation and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness cardiovascular involvement, mental disturbance (dementia, slowing of thought depression) bradycardia (less than 60 beats per minute), and sleepiness.

The Board notes that although the rating criteria for hypothyroidism is written in the conjunctive 'and' for the 30 percent and 60 percent rating criteria, the United States Court of Appeals for Veterans Claims has held that the diagnostic code does not involve successive rating criteria.  Tatum v Shinseki, 23 Vet. App. 152, 155-56 (2009).  Section 4.7 is applicable because the rating criteria are variable and not simply cumulative.  Id at 156.  

Analysis

The Board notes that in addition to the fatigability, constipation and/or mental sluggishness contemplated in the currently assigned 30 percent rating, a March 2014 private treatment record reflects onset of depression approximately three months earlier with gradually worsening symptoms.  Although loss of spouse was noted, in view of the procedural posture of the appeal, and resolving doubt in the Veteran's favor, the Board finds that the disability picture due to Grave's disease more closely approximates to the criteria for a 60 percent rating, effective January 1, 2014, and no earlier.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Tatum, 23 Vet. App. at 155-56.  Although the medical record was created in March 2014, the evidence shows that the increase in severity is factually ascertainable as of January 2014.

Although a higher rating is warranted since that date, prior to January 1, 2014, the evidence does not establish that the Veteran's disability picture due to Grave's disease more closely approximates to the criteria for an initial rating in excess of 30 percent.  

The October 2008 VA examination report states that the Veteran was clinically and biochemically euthyroid.  An October 2010 private record reflects that the Veteran denied fatigue, cardiovascular symptoms, memory difficulties, joint pain, and cold intolerance, as well as psychiatric symptoms, to include depression.  Both the October 2010 report and an October 2011 private report reflect normal musculoskeletal, psychiatric, and mental status examinations.  

The January 2012 VA examination report reflects no tachycardia, palpitations, increased pulse pressure or blood pressure, tremor, emotional instability, thyroid enlargement, muscular weakness, increased sweating, flushing, heat intolerance, or frequent bowel movements.  In addition, the Veteran denied mental sluggishness or mental disturbance.  Although weight loss was noted to be possibly due to the hyperthyroid state at that time, the examiner stated that the Veteran's medication dose was too high and that once it was lowered, the Veteran would gain back the weight.  The Veteran's baseline weight was reported to be 144 pounds, and he weighed in at 137 pounds.  

An August 2012 private record reflects a weight gain to 141 pounds, and a July 2013 record notes no weight loss, and no fatigue or joint pain.  The Board notes that, although symptoms may be increased without the required medication, the effects of medication on hypothyroidism are expressly considered in the rating criteria.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).

In addition, and although subjective complaints were noted on VA examination in November 2013, the examiner determined that the Veteran was chemically euthyroid.  The evidence does not establish an initial rating in excess of 30 percent is warranted at any time during the appeal, prior to January 1, 2014, by a preponderance of the evidence.  

In addition, a rating in excess of 60 percent is not warranted.  The evidence does not establish 100 percent disability due to Grave's disease.  The Board notes that the October 2014 VA examination report reflects the only sign or symptom of hypothyroidism, other than service-connected exophthalmos which is separately rated, was constipation.  In addition, no associated signs or symptoms of hyperthyroidism were reported.  With respect to interference with employment, the 30 percent rating assigned, and the 60 percent rating assigned herein, effective January 1, 2014, contemplate impairment in earning capacity, including loss of time from exacerbations due to Grave's disease with hypothyroidism under Diagnostic Code 7903.  See 38 C.F.R. § 4.1.

The Veteran is competent to report his symptoms that are observable to the senses.  The clinical evidence, however, does not show cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The Board has accorded greater probative value to the objective medical evidence, which was recorded based on examinations, histories by the Veteran and review of the claims file.  At no time during the appeal does the Veteran's disability picture due to Grave's disease more closely approximate to the criteria for a 100 percent evaluation by a preponderance of the evidence.

With respect to extraschedular consideration, the rating criteria reasonably describe the Veteran's disability level due to Grave's disease with hypothyroidism and provide for potential manifestations such as fatigability, constipation, mental sluggishness and disturbance, as well as the need for medication.  The Veteran's disability picture is contemplated by the rating schedule; the assigned 30 and 60 percent ratings for Grave's disease with hypothyroidism are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2015); 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional disability picture is not shown even with consideration of the service-connected disabilities in the aggregate.

In sum, the evidence is in favor of an initial 60 percent rating, from January 1, 2014 with application of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against an initial rating in excess of 30 percent, prior to January 1, 2014, and against a rating in excess of 60 percent; there is no further doubt to be resolved.  As such, a 60 percent rating for Grave's disease is warranted, from January 1, 2014.  To that extent, the appeal is granted.  






	(CONTINUED ON NEXT PAGE)




ORDER

An initial 60 percent rating, but no higher, for Grave's disease, effective January 1, 2014, but no earlier, is granted, subject to the laws and regulations governing the payment of monetary awards. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


